NOT RECOMIVIENDED FOR FULL-TEXT PUBLICATION
File Name: 13309251136

Nos. 12-2479, 12-2507

UNITED STATES COURT OF APPEALS

FOR THE SIXTH CIRCUIT
CULLAN F. MEATHE, individually and as a F I I' E D
hhld'th'hthtrG Hld'
s are 0 erm eng 0 e o roup 0 mg OCT 292013

Company, Inc., a Michigan corporation, and its
subsidiaries, Metro Cars, Inc., n/k/a MC Cars, Inc., a
Michigan corporation, Metro Transportation, LLC,
n/k/a MT Transportation, LLC, a Michigan limited
liability company, Metro Coach, LLC, a Michigan
limited liability company; AND YELLOW CAB
SERVICE CORPORATION OF FLORIDA, a Florida

DEBORAH S. HUNT, Clerk

corporation, ON APPEAL FROM THE
UNITED STATES DISTRICT
Plaintiffs—Appellants COURT FOR THE EASTERN
Cross-Appellees, DISTRICT OF MICHIGAN

V.

DANIEL RET; A. GREGORY EATON; GREAT
LAKES TRANSPORTATION HOLDING, a Michigan
limited liability company; GARY SAKWA;
GRAND/SAKWA HOLDING; METRO CARS OF
GRAND RAPIDS, a Michigan corporation; METRO
GROUP HOLDING COMPANY; MC CARS, INC.,
ﬂ687 N.W.2d 620, 629—30
(Mich. Ct. App. 2004).

Finally, with respect to the cross—appeal, the district court erred in entirely failing to address
the issue of sanctions aﬁer Ret squarely presented before the court the close issue of whether
sanctions against Meathe were warranted. Ret requested sanctions against Meathe for Violatin g 28
U.S.C. § 1927, which states, “Any attorney . . . who so multiplies the proceedings in any case
unreasonably and vexatiously may be required by the court to satisfy personally the excess costs,
expenses, and attorneys’ fees reasonably incurred because of such conduct.” Rct raised this issue
in his brief opposing Meathe’s motion for leave to amend the complaint. In disposing of Meathe’s
motion, the district court did not mention sanctions at all. In the context of this case, the district

court should not have failed to mention sanctions, in light of statements by the district court

-12-

Nos. 12-2479, 12-2507
Meathe, er al. v. Rel, et al.

suggesting that Meathe’s counsel had indeed multiplied the proceedings unreasonably and

vexatiously.

In this case the issue of whether sanctions are warranted was close enough to warrant at least
some discussion by the district court. Under our precedents, “[t]he proper inquiry is not whether an

attorney acted in bad faith; rather, a court should consider whether an attorney knows or reasonably
should know that a claim pursued is frivolous.” Hall v. Liberty Liﬁa Assur. C0. of 303., 595 F.3d
270, 275 (6th Cir. 2010). There are reasons to believe that Meathe’s attorney should reasonably
have known that Meathe’s claims were frivolous: all of Meathe’s claims were futile and he even
attempted to request a declaratory judgment for an equitable defense that had already been
voluntarily dismissed in the case in which it belonged. Indeed, as Ret points out, the district court
questioned the merits of the case and its purpose on multiple occasions. The court called the
allegations “imaginary,” characterized the case as a “smoke screen, an imaginative way of avoiding
a claim of infringement,” and called the motion to disqualify “close to a perverse use of
disqualiﬁcation.”

As here, when the issue of sanctions is close and the district court fails to address the issue,
a remand may be appropriate. In United States ex rel. Williams v. Renal Care Group, Inc. , we noted
that “[w]e have previously remanded close questions regarding a motion for sanctions if the district
court’s denial of sanctions lacks explanation.” 696 F.3d 518, 526 (6th Cir. 2012). In Michigan
Division-Monument Builders of North America v. Mchigan Cemetery Ass ’11, we stated that “this

court has required an analysis and discrete ﬁndings in close or serious sanction cases, an approach

-13-

Nos. 12-2479, 12-2507
Meathe, et al. v. Ret, et al.

that makes particular sense when the explanation for the ruling is not otherwise apparent from the
record.” 524 F.3d 726, 740 (6th Cir. 2008) (internal quotation marks omitted) (citation omitted).
In contrast, in another case the issue of sanctions was deemed “not so close . . . that the district
court’s lack of explanation constitute[d] an abuse of discretion.” Morass Ltd. P ’shr‘p v. Fleckenstez‘n
Capital, Inc, 466 F.3d 508, 520 (6th Cir. 2006). Because of the lack of merit of many of Meathe’s
claims and the court’s espoused skepticism of the meritoriousness and propriety of the case, a
limited remand is warranted in this case in order for the district court to determine in the ﬁrst place
whether sanctions should be imposed against Meathe’s counsel.

Meathe’s argument that the subject of sanctions was never placed squarely before the lower
court are ﬂawed. A separate motion is not necessarily required to request § 1927 sanctions. Cases
regarding the separate motion requirement for Rule 11 sanction are not applicable. Ret placed the
issue of sanctions before the district court by raising it in the statement of issues in his brief
Opposing Meathe’s motion to amend and devoting an entire two—page section of the brief to make
the case for sanctioning Meathe’s counsel.

In Meathe’s appeal No. 12-2479, we afﬁrm the judgment of the district court. In the cross-

appeal No. 12-2507, we vacate and remand for further consideration in light of this opinion.

-14-

Nos. 12-24 79, 12-2507
Meathe, et a]. v. Ret, er al.

Two contracts form the basis of Meathe’s breach-of—contract claims. First, Ret was subject
to a Non-Compete Agreement with Metro Group and its “afﬁliates.” Eaton released Ret from the
non-compete agreement by a termination agreement dated June 4, 2009, signed by Ret and Eaton.
Second, Meathe, Eaton, and Metro Group were all party to a Stock Restriction Agreement that
restricted the alienability of the corporation's shares and gave the shareholders the option to
purchase the other shareholder’s shares upon certain triggering events.

Metro Group, Yellow Cab, and their various subsidiaries obtained ﬁnancing from the Bank
of Montreal and other secured parties (“the Bank Group”). Aﬁer Metro Group defaulted on the
loans, the Bank Group accelerated the loans and demanded payment on all outstanding obligations
owed under the credit agreement, which had a principal balance of approximately $42 million as of
December 31, 2008. The Bank Group decided to exercise their rights under the security agreement
by auctioning off the assets of Metro Group at a public auction. Both Meathe and Eaton attempted
to participate in the auction. On May 22, 2009, Eaton qualiﬁed as a bidder and signed a letter
agreement with the Bank to purchase the Metro Group assets for $3,627,000 if there were not a
higher bid. Meathe, in contrast, did not meet the requirements to be a qualiﬁed bidder, due to his
ﬁnancial troubles.

On June 9, 2009, Eaton, Ret, and Gary Sakwa formed Great Lakes Transportation Holding
LLC (“Great Lakes”), a Michigan company whose stated purpose was “acquiring and operating
substantially all of the assets and operations of Metro Group Holding Company, Inc.” Eaton, who

had already personally qualiﬁed to bid at the. auction, agreed to bid on behalf of Great Lakes.

Nos. 12-24 79, 12-2507
Meathe, et al. v. Rel, et al.

At the auction, the Bank Group accepted a $3,727,000 bid by Great Lakes as the winning
bid. During the auction, the only other active bidder contested the eligibility of Great Lakes as a
qualiﬁed bidder, arguing that certain members of Great Lakes were restricted by non-compete
agreements with Metro Group. Despite similar protests by Meathe that the Bank Group conducted
the auction unfairly by permitting Great Lakes to enter a bid, Meathe and Yellow Cab would later
release the Bank Group from any and all claims, including any claims related to the auction of Metro
Group’s assets. After the auction, the Metro Group assets, along with some trademarks, were
transferred to Great Lakes.

Meathe ﬁled the complaint for the present case, alleging in numerous counts that Ret and
Eaton had conSpired to devalue Metro Group, prevent Meathe from bidding at the auction, and
acquire all of Metro Group’s assets at auction. The court entered an order staying the case because
of a related trademark case pending in the Southern District of Florida. See Great Lakes Transp.
Holding LLC v. Yellow Cab Serv. Corp. of Fla, No. 10-80241-CIV, 2011 WL 465507 (SD. Fla.
Feb. 4, 2011). Ret ﬁled an answer on the day the stay was lifted. Shortly thereafter, Ret ﬁled a
motion for summary judgment, and Meathe ﬁled a motion to disqualify Ret’s counsel. The court
denied Meathe’s motion to disqualify Ret’s counsel. Afterwards, Meathe ﬁled a motion to amend
the complaint by (1) adding two new claims, one for declaratory judgment regarding equitable
defenses for trademark infringement and the other for breach of contract, and (2) modifying the

count for silent fraud.

Nos. 12-2479, 12-2507
Meathe, et al. v. Ret, et a].

The district court dismissed the entire case by denying Meathe’s motion to amend and
granting the defendants’ motion for summary judgment. Meathe v. Ret, 903 F. Supp. 2d 507, 521
(ED. Mich. 2012). The district court denied the motion for leave to amend on the ground that the
requested amendments were futile: the declaratoryjudgment action had already been raised in the
trademark case where it properly belonged, id. at 516 & n.4, the new breach—of-contract claim,
which was based on an informal promise to transfer a one-half interest of a Metro Group subsidiary
to Meathe, failed to satisfy the Iqbal standards for plausibility, id, and Meathe lacked standing to
bring the silent fraud claim for an injury to Metro Group’s rights, id. at 517. The district court also
chided Meathe for waiting until after the defendants’ motion for summary judgment before bringing
an additional related claim. Id at 516—17.

The district court next dismissed the six remaining counts from the original complaint.1 The
court dismissed the two breach-of—contract counts and the counts for breach of ﬁduciary duty and
lost proﬁts and opportunities on the ground that Meathe lacked standing to bring a direct shareholder
suit to assert Metro Group’s corporate rights. Id. at 517—19, 521. The district court dismissed the
shareholder oppression claim because Meathe lacked standing as a “current shareholder” since the

corporation had been dissolved. Id. at 520—21.

1 Because Meathe failed to respond to Ret’s motion for summary judgment on seven other
counts, those counts were summarily dismissed. See 903 F. Supp. 2d at 517 H5.

-5-

NOS. 12-2479, 12-2507
Meathe, et a]. v. Ret, et a].

Meathe timely appealed. The defendants cross-appealed, claiming that the district court
abused its discretion by failing to award sanctions against Meathe or even to address Ret’s request
for sanctions.

For the reasons given in the district court’s well-reasoned opinion based on established
Michigan corporate law, Meathe lacked standing to pursue almost all of his claims directly as a
shareholder, and therefore his failure to bring the action as a shareholder’s derivative suit warranted
summary judgment in Ret’s favor. Although we do not rely on the district court’s reasoning that
Meathe lacked standing to pursue his shareholder oppression claim, dismissal of that claim was
warranted on the alternative ground that Meathe failed to allege an injury for which the district court
could provide a remedy. However, the district court 'should have addressed the defendants3 request
for sanctions against Meathe’s counsel under 28 U.S.C. § 1927. and exercised its discretion in that
regard.

The district court did not abuse its discretion in denying Meathe's motion for leave to amend
the complaint. This court “review[s] the denial of a motion to amend under the abuse—of-discretion
standard, unless the motion was denied because the amended pleading would not withstand a motion
to dismiss, in which case the standard of review is de novo.” Calvin v. Caruso, 605 F.3d 282, 294
(6th Cir. 2010). Although the district court denied the motion in part because “the amendments
appear to be a continued effort by plaintiffs to delay adjudication and unduly burden defendants,”
the court denied the motion primarily because the “motion to amend is futile”—that is, the

underlying claims would not survive a motion to dismiss pursuant to Rule 12(b)(6). Meathe, 903

Nos. 12-24 79, 12-2507
Meathe, et al. v. Ret, et of.

F. Supp. 2d at 517. Because even under de novo review, the amended and additional claims would
not survive a motion to dismiss, the district court pr0perly denied Meathe’s motion to amend.

First, the amendment to include a claim for a declaratory jud gment on issues of acquiescence
and laches regarding the trademark dispute is ﬁJtile because the claim was a compulsory
counterclaim in the companion trademark infringement suit. See Polymer Indus. Prods. Co. v.
Bridgestone/Firestone, Inc, 211 F.R.D. 312, 317 (N .D. Ohio 2002). In Polymer Industries, the
district court, applying the Sixth Circuit standard, concluded that a claim for infringement is a
compulsory counterclaim in a suit for declaratory judgment of non-infringement, since the two
claims involve the same “issues of law and fact” and “the same evidence.” Id. (citing Sanders v.
First Not ’1 Bank & Trust Co., 936 F.2d 273, 277 (6th Cir. 1991)). For the same reasons, Meathe’s
declaratory judgment claims were compulsory in the related trademark infringement suit and
therefore could not be brought in this separate action.

Second, the new breach-of—contract claim is futile because it fails to assert a legally
enforceable contract. As the district court noted, “plaintiff merely recites that Eaton promised, and
failed to, transfer a one-half interest of Metro Cars—Grand Rapids,” which is simply a “bare-boned
allegation.” Meathe, 903 F. Supp. 2d at 516. The only factual assertion Meathe makes in support
of this claim is that “Defendant Eaton promised to transfer a one-half interest to Plaintiff Meathe in
Metro Cars of Grand Rapids on completion of the government investigation.” It is commonplace

that a mere promise is legally unenforceable.

Nos. 1 2—24 79, 12-2507
Meathe, et al. v. Ref, et al.

Third, the proposed modiﬁcation of the silent fraud claim is futile because it does not correct
the basic underlying failures of the original claim, namely that Meathe lacks standing to assert the
claim to enforce corporate rights. Meathe’s lack of standing for that claim (among others) is
discussed below.

The district court did not err in granting summary judgment for Ret on ﬁve of the six
remaining claims, which were required to be brought derivatively. This court reviews a district
court’s grant of summary judgment de novo. Road Sprinkler Fitters Local Union No. 669 v. Dorn
Sprinkler Co., 669 F.3d 790, 793 (6th Cir. 2012). Summary judgment is proper only if the movant
shows there is “no genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). “In considering a motion for summary judgment, the district
court must construe all reasonable inferences in favor of the nonmoving party.” Road Sprinkler
Fitters, 669 F.3d at 793.

The district court was correct to dismiss ﬁve ofMeathe’s claims on the ground that Meathe
lacked standing to bring a direct shareholder suit: Counts II (breach of non-compete agreement), III
(interference of contracts); IV (civil conspiracy), VI (breach of ﬁduciary duty), and XIII (silent
fraud). The dismissal of these claims is justiﬁed on the singular principle of Michigan corporate law
that “a suit to enforce corporate rights or to redress or prevent injury to a corporation, whether
arising from a contract or tort, ordinarily must be brought in the name of the corporation, and not
that of a stoekholder, ofﬁcer, or employee.” Belle Isle Grill Corp. v. Detroit, 666 N.W.2d 271, 278

(Mich. Ct. App. 2003).

Nos. 12-2479, 12-2507
Meathe, et al. v. Ref, et al.

Meathe fails to allege that Ret and Eaton violated any duties to the shareholders, rather than
general duties to the corporation and the shareholders together. In order to have standing to sue,
Meathe would have to allege an injury that “amounts to a breach of duty owed to the individual
personally,” which is required for a shareholder to have standing to sue a corporation directly. Mich.
Nat ’1 Bank v. Mudgett, 444 N.W.2d 534, 5 36 (Mich. Ct. App. 1989). Instead, all of Meathe’s direct
shareholder claims are premised on damage both to him and the corporation. Meathe’s complaint
fails to allege any injury distinct ﬁ‘om that of Metro Group. For instance, the statement of damages
for Count I in paragraph 131 of the First Amended Complaint enumerates only damages suffered
by the corporation:

As a direct and proximate result of these and other breaches of the Non-Compete

Agreement, Plaintiff Meathe for himself and as a representative of Metro Group was

damaged in the following non-exclusive fashion:

(a) The value of Metro Group was eviscerated and, thereby, the value of

Plaintiff Meathe’s shares became worthless;

(b) The ability of Metro Group to continue in operation and to create future

proﬁts, obtain new business opportunities, and continue to service present

and new customers and clients was destroyed; and

(0) Metro Group has incurred attorney fees, costs, and expenses to enforce

its rights under the Non-Compete Agreement . . . .
The other counts similarly fail to distinguish Meathe’s injuries from those of Metro Group. A recent
unreported Michigan Court of Appeals case reads these requirements for an injury or duty unique
to the shareholder quite narrowly, stating that the exceptions “do not apply when the acts

complained of result in damage both to the corporation and to the individual.” Lozowski v. Benedict,

No. 257219, 2006 WL 287406, at *3 (Mich. Ct. App. Feb. 7, 2006) (emphasis added). Meathe’s

Nos. 12-2479, 12-2507
Meathe, et al. v. Ret, et al.

pleadings clearly fail to allege the kind of injury, one personal to the shareholder, that is required
to bring a direct shareholder suit under Michigan corporate law’s standing doctrine.

It is true that Michigan law recognizes two exceptions to this principle. An individual
shareholder may bring a direct action (1) “when he has sustained a loss separate and distinct from
that of other stockholders generally,” Christner v. Anderson, Nietzke & Co., PC, 444 N.W.2d 779,
783 (Mich. 1989); and (2) if the individual “can show a violation of a duty owed directly to the
individual that is independent of the corporation,” Belle Isle Grill, 666 N.W.2d at 278. However,
Michigan case law indicates that those are extremely narrow exceptions. “The exception does not
arise merely because the alleged violation resulted in injury to both the corporation and the
individual; rather, it is limited to cases in which there is a breach of duty that is owed to the
individual personally.” Id. at 278—79. An example of how limited these exceptions are is found in
Christner, in which the Michigan Supreme Court held that a shareholder’s injuries were “distinct,”
and thereby warranted an individual shareholder action, where all shareholders except the plaintiff
received a distribution during liquidation. 444 N.W.2d at 783.

Miller v. Magline, Inc., 256 N.W.2d 761 (Mich. 1977), cited by Gajj’v. Federal Deposit
Insurance Corp, 828 F.2d 1145, 1151 (6th Cir. 1987), supports this conclusion. Miller involved
an action by minority shareholders to compel payment of a dividend and recover excessive
compensation paid to corporate ofﬁcers. 256 N.W.2d at 762. The court understood the suit to be
a hybrid direct-and-derivative action: the “claim to recover, for the corporation, excessive

compensation . . . is a classic example of a shareholder’s derivative suit,” id. at 764 (emphasis

-10-